Opinion of the court by
This is an appeal from the decision of the district court of Comanche county, in an action of bankruptcy. The decision appealed from was upon a matter decided by the referee in bankruptcy and referred to the court for review, under section 1262 of the rules, forms and orders in bankruptcy, promulgated by the supreme court of the United States.
The appeal is not from a judgment adjudging or refusing to adjudge the defendants bankrupts, nor from a judgment denying or granting a discharge, nor from a judgment allowing or rejecting a claim of five hundred dollars or over. *Page 500 
Therefore, the matters involved are not such as can be reviewed by this court on appeal.
This court has held, in Ex Parte Stumpf, 9 Okla. 639, 60 Pac., 96.
"An appeal from the district court in the Territory, in a matter in bankruptcy, will lie to the territorial supreme court only: First, from a judgment adjudging or refusing to adjudge the defendant a bankrupt; second, from a judgment granting or denying a discharge; and third, from a judgment allowing or rejecting a debt of five hundred dollars or over."
There being no question submitted to this court of which it can take cognizance, it follows that the appeal must be dismissed. It is so ordered.
Gillette, J., who presided in the court below, not sitting; all the other Justices concurring.